                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN F. MCGINNIS, JR.                             :           CIVIL ACTION
                                                   :
    v.                                             :           No. 13-6484
                                                   :
 SOCIAL SECURITY                                   :
 ADMINISTRATION                                    :

                                          MEMORANDUM
 Juan R. Sánchez, C.J.                                                              June 26, 2019

         Plaintiff John F. McGinnis, Jr. asks this Court to review the denial of his application for

disability insurance benefits (DIB) and supplemental security income (SSI) prior to June 13, 2009

by Defendant the Social Security Administration. McGinnis claims he was disabled beginning on

June 14, 2004 due to degenerative disc disease of the cervical spine, cervical radiculopathy, and

carpal tunnel syndrome. McGinnis asks the Court to reverse the Administration’s decision and

order a finding of disability beginning on June 14, 2004, or, in the alternative, remand for a new

administrative hearing to resolve alleged errors in the administrative law judge’s (ALJ)

determination.

         United States Magistrate Judge Henry S. Perkin issued a Report and Recommendation

(R&R) recommending McGinnis’s requested relief be denied and the Administration’s decision

be affirmed. McGinnis objects to the R&R, arguing the ALJ’s errors in determining his residual

functional capacity (RFC) warrant reversal and remand. For the reasons set forth below,

McGinnis’s objections will be overruled, the R&R will be approved and adopted, and the decision

of the Administration will be affirmed.

BACKGROUND

         On November 21, 2006, McGinnis filed for DIB and SSI, alleging disability beginning

February 12, 2003. Administrative Record (A.R.), 59–60. On April 17, 2007, McGinnis’s
applications were denied by the state agency and he requested a hearing before an ALJ. Id. at 61–

72. On October 3, 2008, a hearing was held. Id. at 18–57. On December 1, 2008, the ALJ decided

McGinnis was not disabled as of the alleged onset date. Id. at 7–17. McGinnis requested review

of the ALJ’s decision, which the Appeals Council denied on July 27, 2010. Id. at 1–5. McGinnis

filed an action for review in this Court, McGinnis v. Soc. Sec. Admin., Civil Action No. 11-5957

(E.D. Pa. filed Sept. 21, 2011), and the Administration moved for remand to, inter alia, “reevaluate

the weight given to the consultative examiners, Drs. Abraham and Person.” See A.R., 296–97. On

May 22, 2012, this Court remanded the case to the Administration for additional administrative

proceedings. Id. at 295. The Appeals Council referred the case to an ALJ for an additional hearing.

Id. at 319–22.

       On December 18, 2012, the second administrative hearing was held. Id. at 265–88. At the

hearing, McGinnis amended his alleged onset date to June 14, 2004, his 50th birthday. Id. at 269.

He alleged disability due to degenerative disc disease, cervical radiculopathy, and carpal tunnel

syndrome. Id. McGinnis testified he experienced radiating neck pain. Id. at 277. He experienced

numbness, but no pain, in his hands and he dropped objects, like the TV remote, keys, and

newspapers. Id. at 277, 283–84. He stated his neck locked, preventing him from turning it. Id. at

280. McGinnis’s back pain also caused him difficulty sleeping. Id. at 281. He testified he became

exhausted from the pain “after 15 minutes,” id. at 283, and expressed difficulty sitting, standing,

and bending. Id. at 284. McGinnis also testified he would not be able to stand for 6 hours in a

workday. Id. at 285. McGinnis estimated he could lift 5 pounds without being in pain. Id. McGinnis

stated he took Advil, which eased his pain, but did not resolve it. Id. at 280.

       McGinnis was a mail carrier for the United States Postal Service for approximately 29

years, ending in February of 2003. Id. at 135. At the December 18, 2012, hearing, McGinnis



                                                  2
testified he went to the library and to Burger King, where he talked with friends for three or four

hours. Id. at 272. Once or twice a week, McGinnis went to the casino, occasionally requiring multi-

hour bus trips. See id. at 273–75 (testifying he took occasional trips to Atlantic City or Wilkes

Barre). He took monthly trips to the mall. Id. at 273–74. McGinnis occasionally cleaned the cellar

but did not otherwise work on his house or in the yard. See id. at 283. He testified he did the

laundry but got exhausted after 15 minutes. Id. at 283. McGinnis had previously documented that

he prepared food daily and had no problems with personal care. Id. at 141–42.

         Cheryl Collier-Brown, M.D. treated McGinnis from at least January 4, 2002 to August 30,

2002, and once on September 13, 2005. See id. at 176, 181–204. Dr. Collier-Brown received a

January 4, 2002, orthopedist report and EMG/nerve conduction study. Id. at 176–77, 207–08. Dr.

Collier-Brown also received a March 6, 2002, MRI study. Id. at 205. Dr. Collier-Brown’s notes

indicate an x-ray of McGinnis was taken and he was referred to a hand specialist. Id. at 201–03.

         On January 8, 2002, Dr. Collier-Brown indicated in her treatment notes McGinnis was

unable to work. Id. at 203. On April 12, 2002, Dr. Collier-Brown noted McGinnis could return to

light duty for 2–4 hours a day, could lift no more than 15–20 pounds, and was not ready to return

to a mail route. See id. at 196. On April 29, 2002, Dr. Collier-Brown completed a “Medical

Examination and Assessment” for the U.S. Postal Service.1 Id. at 178–79. Dr. Collier-Brown

limited McGinnis to “no heavy or moderate lifting/carrying.” Id. She added notes to the assessment

on May 8, 2002, indicating lifting and carrying should be limited to less than or equal to 15–20

pounds. Id. at 179. She limited McGinnis to light lifting, packing, and sorting. Id. She did not

indicate any time limits on McGinnis’s restricted duty. Id.




1
    The ALJ referred to this document as a “Return to Work/Fitness for Duty” form. Id. at 340.


                                                 3
       On June 17, 2002, in her treatment notes, Dr. Collier-Brown indicated McGinnis could

return to carrying mail for 1–2 hours a day. Id. at 193. On July 23, 2002, Dr. Collier-Brown noted

McGinnis’s neck was improved and that his left hand was doing well, “70–80%” back to normal.

Id. at 189. On August 30, 2002, Dr. Collier-Brown stated McGinnis was carrying mail 2 hours a

day without problems. Id. at 187. She wrote McGinnis could return to work full duty as of

September 4, 2002. Id. There are no other documented visits with Dr. Collier-Brown until

September 13, 2005.2 Id. at 183. On that date, she noted McGinnis was dropping things because

of decreased strength/numbness. Id. She also wrote “[c]annot medically support [permanent]

disability as he has not had [workup], treatment, specifically [evaluations,] since ~2002. May get

[significant] relief and improvement [with] treatment.” Id.

       On March 19, 2007, Jeffrey Perlson, D.O. examined McGinnis for the Pennsylvania

Bureau of Disability Determination. Id. at 213. Dr. Perlson recounted McGinnis’s degenerative

spine disease and carpal tunnel diagnoses. Id. He noted McGinnis complained of neck pain and,

“[t]he paresthesias in both arms are somewhat worse on the left than on the right and occasionally

will awaken him at night.” Id. Dr. Perlson also cited the EMG and MRI studies ordered by Dr.

Collier-Brown. Id. In his medical source statement, Dr. Perlson limited McGinnis to lifting “10

pounds occasionally, 2 to 3 pounds frequently.” Id. Dr. Perlson recommended no further weight

“on the basis of [McGinnis’s] history.” Id. Dr. Perlson did not limit McGinnis’s standing and

walking. Id. Dr. Perlson recommended modest restrictions on upper extremity pushing and pulling.

Id. As for lower extremity pushing and pulling restrictions, Dr. Perlson wrote, “[n]o restrictions

whatsoever based on the history of carpal tunnel syndrome and propensity for pain, weakness and



2
 McGinnis visited Dr. Collier-Brown’s practice on July 1, 2005, and on September 19, 2006, but
was seen by a different doctor. R., 181–82, 185–86. The notes from the July 1, 2005 visit restate
McGinnis’s symptoms. Id.
                                                4
tingling in the upper extremities and the history of dropping objects at times.” Id. Dr. Perlson

observed McGinnis’s mobility getting on and off an examination table, walking, squatting, and

getting in and out of a chair, and noted it was not affected. Id. at 217.

       On approximately February 5, 2008, Ronald Abraham, D.O. examined McGinnis for the

Pennsylvania Bureau of Disability Determination. Id. at 227. Dr. Abraham noted McGinnis’s

complaints of back, neck, shoulder, and left arm pain. Id. Dr. Abraham noted McGinnis had

“difficulties reaching overhead, carrying objects, reaching behind his back, bending, and

prolonged sitting increased pain [sic].” Id. Dr. Abraham examined McGinnis and reviewed his

medical history. Id. at 228. Dr. Abraham concluded McGinnis had “chronic cervical dorsal pain

underlying cervical degenerative changes, right C6 radiculopathy, bilateral carpal tunnel

syndrome, [and] chronic cervical pain syndrome.” Id. at 229. In his medical source statement, Dr.

Abraham limited McGinnis’s lifting and carrying to 2–3 pounds frequently and 10 pounds

occasionally, his standing and walking to 30 minutes in an 8-hour day, and his sitting to 30 minutes

in an 8-hour day. Id. at 230. Dr. Abraham limited McGinnis’s upper extremity pushing and pulling.

Id. Dr. Abraham indicated McGinnis could occasionally bend and kneel, but never stoop, crouch,

balance, or climb. Id. at 231. Dr. Abraham also indicated McGinnis’s reaching was impaired. Id.

       After taking testimony, the ALJ applied the sequential, five-step process used by the

Administration to make a disability determination.3 Id. at 333–44. At step four, the ALJ determined




3
  In step one, the ALJ determines if the claimant is currently engaging in substantial gainful activity
and, if so, finds the claimant ineligible for disability benefits; in step two, the ALJ determines
whether the claimant suffers from a severe impairment and, if not, finds the claimant ineligible; in
step three, the ALJ determines whether the claimant suffers from a listed impairment or its
equivalent, and, if so, finds the claimant eligible; in step four, the ALJ determines whether the
claimant retains the residual functional capacity to perform his or her past work, and, if so, finds
the claimant ineligible; in step five, the ALJ determines whether the claimant retains the residual
functional capacity to engage in other available work and, if so, finds the claimant ineligible. Jones
                                                  5
that McGinnis retained the RFC to perform “light work.” Id. at 334. As defined by the

Administration regulations, “light work,”

        involves lifting no more than 20 pounds at a time with frequent lifting or carrying
        of objects weighing up to 10 pounds. Even though the weight lifted may be very
        little, a job is in this category when it requires a good deal of walking or standing,
        or when it involves sitting most of the time with some pushing and pulling of arm
        or leg controls. To be considered capable of performing a full or wide range of light
        work, [the claimant] must have the ability to do substantially all of these activities.
        If someone can do light work, we determine that he or she can also do sedentary
        work, unless there are additional limiting factors such as loss of fine dexterity or
        inability to sit for long periods of time.

20 C.F.R. § 404.1567(b). The physical exertion requirements of light work exceed those of

“sedentary work,” which

        involves lifting no more than 10 pounds at a time and occasionally lifting or
        carrying articles like docket files, ledgers, and small tools. Although a sedentary
        job is defined as one which involves sitting, a certain amount of walking and
        standing is often necessary in carrying out job duties. Jobs are sedentary if walking
        and standing are required occasionally and other sedentary criteria are met.

20 C.F.R. § 404.1567(a).

        In support of her RFC determination, the ALJ accepted Dr. Collier-Brown’s opinion in the

Medical Examination and Assessment form, “that claimant could do light lifting, packing, and

sorting (less than or equal to fifteen to twenty pounds)” and afforded it controlling weight. A.R.,

340. The ALJ determined the “claimant had no limitations in sitting, standing, or walking.” Id. at

341. The ALJ also noted her RFC determination was supported by, inter alia, Collier-Brown’s

“subsequent opinions in June and August 2002, which indicated that claimant could perform light

exertional work (and eventually was released to his prior full duty medium exertional work as a

mail carrier).” Id. at 342.



v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (citing 20 C.F.R. § 404.1520). Steps one through
three are inapplicable to McGinnis’s objections and therefore will not be discussed.


                                                  6
       The ALJ rejected McGinnis’s own “statements concerning the intensity, persistence, and

limiting effects” of his symptoms as not credible. Id. at 337. The ALJ described two “credibility

issues.” See id. First, McGinnis testified and stated in an Adult Disability Report he chose not to

return to work after being reinstated because he was “in the process of [his] disabilities being

diagnosed” and was fired in February 2003 for being absent without leave. Id. However, medical

documentation showed he did not go back to work because he was convicted of a DUI, lost his

license, and would have had to walk his route. Id. His decision not to return to work was around

the time he was cleared to return to full duty in September 2002. Id. Second, the ALJ identified

that McGinnis had not sought any medical treatment since 2003. Id. The ALJ acknowledged this

was subsequent to McGinnis’s loss of medical insurance, but also noted he did not attempt to

obtain any medical assistance until September 2006. Id.

       The ALJ partially accepted and partially rejected Dr. Perlson’s opinion. Id. at 341–42. The

ALJ noted that Dr. Perlson “opined that claimant could lift/carry ten pounds occasionally and two

to three pounds frequently and no other weights ‘on the basis of his history,’ . . . .” Id. at 341. The

ALJ concluded, “[t]o the extent Dr. Perlson opined that claimant can do only less than sedentary

work, the undersigned rejects this opinion and gives it no weight . . . . To the contrary, the evidence

indicates claimant is extremely active and takes no pain medication . . . except Advil on occasion.”

Id. The ALJ “accept[ed] and accord[ed] partial weight to the remainder of Dr. Perlson’s opinion

that claimant had no limitations in sitting, standing, walking, manipulative activities, . . . and all

postural activities except climbing.” Id. at 341–42.

       The ALJ rejected Dr. Abraham’s opinion in its entirety, “particularly to the extent that it

limit[ed] claimant to only less than sedentary work.” Id. at 342. The ALJ noted it was inconsistent

with Dr. Collier-Brown’s opinions and with the accepted portion of Dr. Perlson’s opinion. Id. The



                                                  7
ALJ also found Dr. Abraham’s opinion to be “clearly based only on claimant’s subjective

complaints.” Id.

       The ALJ issued a decision on February 6, 2013, finding McGinnis was disabled beginning

on June 13, 2009, but not disabled, and not entitled to benefits, before that date. Id. at 327–47.

McGinnis again requested review of the ALJ’s decision, which the Appeals Council denied on

September 16, 2013. Id. at 240–44, 248–54.

       On December 5, 2013, McGinnis filed the instant action seeking review of the

Administration’s decision. See Compl. The matter was referred to Judge Perkin for an R&R. Order,

March 20, 2015. Judge Perkin recommended denying McGinnis relief and affirming the

Administration’s decision. R&R, 21 (ECF No. 26). McGinnis now objects to the R&R.

DISCUSSION

       This Court reviews de novo McGinnis’s objections to the R&R. 28 U.S.C. § 636(b)(1).

This Court is bound to the ALJ’s decision if it is supported by substantial evidence in the record.

Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000). “Substantial evidence” is relevant evidence “a

reasonable mind might accept as adequate to support a conclusion.” Id. (internal quotation marks

omitted). Substantial evidence is less than a preponderance but more than a mere scintilla. Jones

v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). The substantial evidence standard is deferential,

id., as “[c]ourts are not permitted to re-weigh the evidence or impose their own factual

determination.” Chandler v. Comm’r of Soc. Sec. Admin., 667 F.3d 356, 359 (3d Cir. 2011) (citing

Richardson v. Perales, 402 U.S. 389, 401 (1971)). Although not clearly delineated as such in his

objections or initial brief, McGinnis argues two errors were made by the ALJ that Judge Perkin

did not address. First, McGinnis argues the ALJ had no basis to determine McGinnis was capable

of light work, particularly when faced with Dr. Perlson’s and Dr. Abraham’s opinions to the

contrary. Second, McGinnis argues the ALJ did not properly weigh Dr. Perlson and Dr. Abraham’s
                                                8
opinions, or at least did not adequately explain the extent to which he rejected their opinions. Both

of these errors, McGinnis argues, resulted in an RFC determination that was not supported by

substantial evidence. At the fourth step of the ALJ’s evaluation, the claimant has the burden of

demonstrating he lacks sufficient RFC to perform his past relevant work. See Rutherford v.

Barnhart, 399 F.3d 546, 551 (3d Cir. 2005).

           Contrary to the position McGinnis takes in his first argument, the ALJ relied on the opinion

of Dr. Collier-Brown to determine that McGinnis had an RFC to perform light work, and this was

substantial evidence that justified the ALJ’s determination. An ALJ cannot substitute her lay

opinion for medical expert opinion. Morales, 225 F.3d at 319. Instead, an ALJ must accord a

treating physician’s report “great weight,” especially when the opinion is “based on a continuing

observation of the patient’s condition over a prolonged period of time.” Id. at 317 (quoting

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)) (internal quotation marks omitted). The ALJ

can only reject a treating physician’s opinion outright based on contradicting medical evidence,

not “due to his or her own credibility judgments, speculation or lay opinion.” Id. The ALJ “is

required to consider all medical opinions in the record. The regulations do not carve out an

exception for medical opinions which predate the alleged onset of disability.” D’Errico v.

Berryhill, No. 17-5095, 2019 WL 1440044, at *3 (E.D. Pa. April 1, 2019); see also Chandler, 667

F.3d at 361 (“We have permitted reliance on records much older than those presenting in this

case.”).

           The ALJ determined McGinnis had an RFC to perform light work, which includes work

“lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up

to 10 pounds.” 20 C.F.R. § 404.1567(b). McGinnis contends no physician opined he could conduct

light work “during the period at issue.” Pl.’s Br., 11. Therefore, McGinnis argues, the ALJ



                                                    9
improperly relied on her lay opinion, and not substantial evidence, to conclude McGinnis could

perform light work.

       The ALJ, however, expressly credited and relied on the opinions of Dr. Collier-Brown,

who concluded McGinnis was capable of light work. Because Dr. Collier-Brown treated McGinnis

for eight months in 2002, the ALJ was obligated to consider this opinion and afford it “great

weight.” Morales, 225 F.3d at 317. McGinnis’s argument suggests that, because Dr. Collier-

Brown’s assessments pre-dated the alleged onset date by two years, they do not count as competent

evidence of his ability to perform light work. This argument is unpersuasive because it would have

been error for the ALJ to disregard Dr. Collier-Brown’s opinions entirely. As D’Errico illustrates,

the ALJ must consider all medical opinions of record, even where they predate the alleged onset

date. 2019 WL 1440044, at *3. Additionally, the ALJ took note of the progressive improvement

of McGinnis during Dr. Collier-Brown’s treatment, that McGinnis was cleared to return to full

duty as a mail carrier in September 2002, and that McGinnis was not being treated for his

symptoms between 2003 and 2006. Based on these factors, it is apparent to the Court the ALJ was

aware Dr. Collier-Brown’s opinions were prior to the alleged onset date of June 14, 2004 and took

this into consideration. The Court cannot agree with McGinnis that Dr. Collier-Brown’s opinions

should have been disregarded. Given the deferential standard of review, Dr. Collier-Brown’s

medical opinions, supplemented by the objective medical evidence and McGinnis’s testimony

about his activities, was substantial evidence the ALJ could rely on to determine McGinnis was

capable of light work.

       McGinnis’s argument that the ALJ failed to adequately weigh the opinions of Dr. Perlson

and Dr. Abraham, or adequately explain her rejection of these opinions, is also unpersuasive. The

ALJ’s rejection of these opinions was within her discretion and adequately explained. The ALJ



                                                10
makes the ultimate disability and RFC determination and the opinion of a physician “does not bind

the ALJ on the issue of functional capacity.” Chandler, 667 F.3d at 361 (quoting Brown v. Astrue,

649 F.3d 193, 197 n.2 (3d Cir. 2011)). However, when comparing conflicting physician opinions,

“the ALJ may choose whom to credit but cannot reject evidence for no reason or for the wrong

reason.” Morales, 225 F.3d at 317 (quoting Plummer, 186 F.3d at 429) (internal quotation marks

omitted). A single piece of evidence is not substantial if the ALJ “failed to resolve a conflict created

by countervailing evidence or if it is overwhelmed by other evidence—particularly that offered by

a treating physician.” Id. at 320. The ALJ is required to state the reasons for her decision. Jones,

364 F.3d at 504 (3d Cir. 2004) (quoting Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112,

119–20 (3d Cir. 2000)). But the ALJ is not required to use particular language in doing so. Id. at

505. Rather, the ALJ’s analysis should sufficiently develop the record and explain findings to

permit meaningful review. See id. (reading the ALJ’s decision “as a whole” and determining the

ALJ considered the appropriate factors in arriving at his conclusions). In Navas v. Commissioner

of Social Security, the ALJ determined the claimant had an RFC to perform light work. 289 F.

App’x 555, 557–58 (3d Cir. 2008). The Third Circuit rejected the claimant’s argument that the

ALJ had erred in failing to expressly define the claimant’s sitting, standing, and walking

limitations, because the ALJ had “implicitly found” the claimant was capable of performing these

functions consistent with the definition of light work. Id.

        McGinnis attacks the ALJ’s consideration of the opinions of Dr. Perlson and Dr. Abraham

on multiple grounds. McGinnis claims the ALJ incorrectly believed Dr. Perlson and Dr. Abraham

concluded McGinnis was only capable of “less than sedentary work,” and the ALJ rejected their

opinions only to the extent they opine McGinnis was capable of less than sedentary work.

McGinnis argues this also means the ALJ never specifically rejected the sedentary-level lifting



                                                  11
and carrying restrictions proposed by Dr. Perlson and Dr. Abraham. These arguments carry little

weight as it relates to Dr. Abraham’s opinion. Dr. Abraham opined McGinnis could not sit more

than 30 minutes, so the ALJ was justified in concluding Dr. Abraham believed McGinnis was only

capable of less than sedentary work. Further, the ALJ rejected Dr. Abraham’s opinion,

“particularly,” but not exclusively, to the extent Dr. Abraham limited McGinnis to less than

sedentary work. Put differently, the ALJ rejected Dr. Abraham’s opinion without qualification, in

its entirety.

        Turning to Dr. Perlson’s opinion, the Court agrees with McGinnis that the limitations

described by Dr. Perlson are consistent with sedentary, not less than sedentary, work.4 More

importantly, the ALJ stated “[t]o the extent Dr. Perlson opined that claimant can do only less than

sedentary work, the undersigned rejects this opinion and gives it no weight . . . .” Id. at 341.

McGinnis is correct that, taken in isolation, this statement neither rejects nor accepts Dr. Perlson’s

opinion that McGinnis was capable of only sedentary, but not light, work. But the ALJ’s

assessment of Dr. Perlson’s opinion and his assessment of the evidence as a whole are not limited

to this one statement. Rather, the ALJ contrasted Dr. Perlson’s opinion with other evidence,

including Dr. Collier-Brown’s clearance of McGinnis for light work. Id. at 341. The ALJ also

considered Dr. Perlson’s opinion of McGinnis’s sitting, standing, walking, manipulative

limitations, postural limitations, and pushing and pulling restrictions, and either rejected or

accepted them consistent with an RFC to perform light work.

        The ALJ’s failure to expressly and specifically reject the lifting and carrying restrictions

proposed by Dr. Perlson is not fatal to her analysis. First, the ALJ did not ignore the lifting and



4
 However, at the administrative hearing, McGinnis’s prior counsel argued that both Dr. Perlson
and Dr. Abraham “put[] the claimant at least at a sedentary level, if not sub-sedentary level.” A.R.,
270.
                                                 12
carrying restriction. She identified this aspect of Dr. Perlson’s opinion but chose to explicitly

accept, and accord controlling weight to, Dr. Collier-Brown’s lifting and carrying restriction. The

rejection of Dr. Perlson’s lifting and carrying restriction, therefore, is implicit in the ALJ’s

acceptance of Dr. Collier-Brown’s restriction, in the ALJ’s acceptance of Dr. Collier-Brown’s

approval of McGinnis performing light work, and in the ALJ’s RFC determination that McGinnis

could perform light work. It is clear she rejected this aspect of Dr. Perlson’s opinion and it is clear

she did so in favor of Dr. Collier-Brown’s opinion. See Navas, 289 F. App’x at 557–58 (finding

ALJ’s determination the claimant could perform light work meant the ALJ “implicitly found” the

claimant capable of the sitting, standing, and walking requirements not expressly addressed).

       Finally, McGinnis briefly contends the ALJ incorrectly believed the opinions of Dr.

Perlson and Dr. Abraham to be based only on McGinnis’s subjective complaints. But the ALJ’s

determination that some or all of Dr. Perlson or Dr. Abraham’s opinions were based on subjective

complaints was not the primary, much less a necessary, reason for the ALJ’s rejection of those

opinions. Instead, the ALJ found the opinions were contradicted by Dr. Collier-Brown’s opinion

and portions of McGinnis’s testimony. See Morales, 225 F.3d at 317 (“the ALJ may choose whom

to credit”). Moreover, there is no indication the ALJ was incorrect in determining certain portions

of those opinions were based only on McGinnis’s subjective complaints. McGinnis contends Dr.

Perlson and Dr. Abraham reviewed the 2002 MRI and EMG studies, but there is no indication how

they informed the specific limitations rejected by the ALJ. The fact that Dr. Collier-Brown relied

on the same studies and reached different conclusions indicates these studies do not command a

specific conclusion, and it was reasonable for the ALJ to determine that Dr. Perlson and Dr.

Abraham relied on subjective complaints. As with other aspects of her RFC determination, the

ALJ was obligated to determine which of these opinions to accept, and the Court, having found



                                                  13
her determinations supported by substantial evidence and adequately explained, does not re-weigh

the medical opinions against each other.

CONCLUSION

       Because the ALJ properly considered the opinion of a treating physician that McGinnis

was capable of light work, and because she properly assessed the opinions of Dr. Perlson and Dr.

Abraham, the Court concludes the Administration’s decision was supported by substantial

evidence. Therefore, McGinnis’s objections will be overruled, the R&R will be approved and

adopted, and the decision of the Administration will be affirmed.

       An appropriate Order follows.


                                                 BY THE COURT:



                                                   /s/ Juan R. Sánchez .
                                                 Juan R. Sánchez, C.J.




                                               14
